DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-28, in the reply filed on February 15, 2021, is acknowledged.  Claims 29-32 are hereby withdrawn as non-elected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 5,556,684 issued to Forero.
Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, polyurethane, and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32).  The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  
The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).  Good adhesion between the mat body and the base is maintained with the passage of time even after washing many times (col. 4, lines 31-35).  The working example was evaluated by placing the floor mats in a place of 3000 passers-by a day for four days (col. 11, lines 14-17).  Then, the mat bodies were removed from the base, washed, and dried (col. 11, lines 17-19).  This process was repeated 50 times and then evaluated for performance, wherein the inventive mat maintained strong adherence between mat body and 
The Nagahama reference teaches the limitations of claims 1-7, 9-11, 13-16, 18, 19, 21, 24-26, and 28 with the exception that the looped tufts on the floor-facing surface of the tufted pile carpet (i.e., backloops) have been flattened, reduced in height profile, or partially melted via the application of heat and pressure.  However, such flattening or melting of backloops are known in the art of tufted carpets.  For example, Forero teaches a tufted carpet comprising a plurality of tufts in a base (i.e., a primary backing layer), wherein said tufts include a looped portion on an underside of said base (i.e., backloops) (abstract).  The backloops are fused to the underside of the base and to adjacent looped portions using heat and pressure (abstract).  Figures 2A-2C show the back loops 10 being heated by heater 16 and flattened against the base fabric 12 by pressure roll 17 (col. 4, lines 3-14 and Figures 2A-2C).  The fusion of the backloops stabilizes the tufts of the tufted carpet without the use of a primary glue (i.e., an adhesive precoat) (col. 1, line 34-col. 2, line 17 and col. 2, lines 21-23).  A secondary backing may be applied to the fused back of the tufted primary backing (col. 2, lines 30-31).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention fuse the backloops of the tufted Nagahama carpet in order to secure the tufts to the primary backing.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1-7, 9-11, 13-16, 18, 19, 21, 24-26, and 28 are rejected as being obvious over the cited prior art.  
Regarding claim 8, while Nagahama is silent with respect to the pile face yarns being dyed, undyed, and/or printed, claim 8 is also rejected.  Specifically, the options “dyed and 
Regarding claims 12 and 17, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic.  However, it is reasonable to presume these properties are met by the teachings of Nagahama.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce the two component floor mat.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claims 12 and 17 are also rejected over the cited prior art. 
Regarding claim 20, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29).  Such an embodiment provides a graded magnetic particle distribution.  Hence, claim 20 is rejected along with parent claim 1.  
Regarding claim 22, Nagahama fails to explicitly teach the strength of magnetic attraction is greater than 50 gauss.  However, it is reasonable to presume said strength is inherent 6-2.0x106 GOe) used to produce the two component floor mat.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claim 22 is rejected over the cited prior art. 
Regarding claim 23, Nagahama is silent with respect to the vulcanized rubber containing recycled rubber material.  However, applicant’s claim limits the amount of recycled rubber to 0-40%, which encompasses no recycled rubber (i.e., all virgin rubber).  Hence, claim 23 is also rejected by the cited reference along with parent claim 1.  
Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,524,317 issued to Nagahama et al. in view of US 5,556,684 issued to Forero, as applied to claim 1 above, and in further view of US 2004/0053002 issued to Kobayashi et al. 
Nagahama fails to teach the base is in the form of a tray.  However, such multi-component magnetic floor mats comprising a tray base comprising a recess and a mat inserted therein are known in the art.  For example, Kobayashi teaches a multi-component floor mat comprising a base or frame portion that is dimensioned to accommodate a flexible textile mat or rug portion that is releasably held in place via magnetic attraction between said base and mat (abstract).  

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 11, 2021